NO. 07-09-0074-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                 OCTOBER 25, 2010
                          ______________________________

                               JAMES LYNN CAMPBELL,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                              Appellee

                          ______________________________

              FROM THE 47th DISTRICT COURT OF POTTER COUNTY;

                     NO. 57,233-A; HON. HAL MINER, PRESIDING
                        _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant appeals from his conviction for possession of a controlled substance.

The clerk’s and reporter’s record have been filed. Appellant has requested an attorney

to represent him on appeal, stating he is indigent. Two attorneys, Maxwell Peck and

Warren Clark, have been appointed by the trial court to represent appellant in this appeal.

However, neither attorney is currently in private practice and therefore, cannot represent

appellant.
      Accordingly, we abate this appeal and remand the cause to the 47th District Court

of Potter County (trial court) for further proceedings. Upon remand, the trial court shall

determine, by reasonable evidentiary procedure it selects, the following:

      1. whether appellant desires to prosecute the appeal;

      2. whether appellant is indigent; and, if so,

      3. whether the appellant is entitled to the appointment of an attorney due
      to his indigency.

      The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters (including

the name, address, and phone number of any attorney it may appoint to represent

appellant in this appeal) in a supplemental record and cause that record to be filed with

this court by November 24, 2010. Should further time be needed to perform these tasks,

then same must be requested before November 24, 2010.

      It is so ordered.

                                                Per Curiam

Do not publish.




                                            2